DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 30 October 2020 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-7, 9, 10, and 12-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “at least one butene-1 (co)polymer having (i) a butene-1 content of 85 to 100 % by mol, based on the butene-1 (co)polymer, (ii) a comonomer of ethylene and/or propylene;”.  As such, claim 1 requires that the butene-1 (co)polymer comprise ethylene and/or propylene and therefore it must be a copolymer (i.e. not a (co)polymer which includes homopolymers) and it cannot comprise 100 mol% of butene-1.  Because of this issue claim 1 is not self-consistent and therefore is indefinite.   are rejected for depending from indefinite claim 1.  Appropriate action is required.
Claim 3 depends from claim 2 which has been cancelled. As such, it is unclear what the dependency of claim 3 is which renders in the claim indefinite. For the purpose of examination, the Examiner will interpret claim 3 as if it depends from claim 1. Appropriate action is required.
Claim 4 recites the phrase “wherein the at least one solid (at 25°C) tackifier iii)”.  There is insufficient antecedent basis for the claimed at least one solid tackifier as claim 1 from which claim 4 depends only recites “a first solid tackifier” and not “at least one first solid tackifier”.  For this reason claim 4 is indefinite.  For the purpose of examination, the Examiner will interpret claim 4 as reciting “wherein the first solid tackifier” as opposed to “wherein the at least one solid tackifier”. Appropriate action is required.  
Claim 5 recites the phrase “wherein the combined solid tackifiers”. There is insufficient antecedent basis for the claimed combined solid tackifiers as neither claim 1 nor claim 4 from which claim 5 depends recite the presence of a combination of solid tackifiers. It is noted that claim 4 does recite a second tackifier, but the claim does not recite a second solid tackifier.  For this reason claim 5 is indefinite. For the purpose of examination, the Examiner will interpret a composition which meets the limitations of claim 4 as reading on the composition of claim 5. Appropriate action is required

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Trotter et al., US 4,210,570 (“Trotter”) in view of Shenfield et al., US 3,644,252 (“Shenfield”)(both references previously cited). The Wingtack Resin Product Bulletin published online by Cray Valley https://www.crayvalley.com/
docs/tds/wingtack-resins-(3).pdf?sfvrsn=cab85eb0_2 and accessed on 1 April 2021 (“Cray Valley”) is relied upon an evidentiary reference for claims 4 and 5 (copy provided herewith). 
Regarding claim 1, Trotter discloses a hot melt, pressure sensitive adhesive (PSA) composition comprising an amorphous or semi-crystalline olefin copolymer, a 3 to C5 linear α-olefin (i.e. 1-propene, 1-butene, and 1-pentene) and from 15 to 60 mol% of a C6 to C10 linear α-olefin (abstract, col. 5 lines 20-25).  Therefore, the olefin copolymer may comprise from 40 to 85wt% of 1-butene. The range of 1-butene content in the olefin copolymer overlaps, and therefore renders obvious, the 1-butene content of the butene-1 (co)polymer recited in claim 1 (see MPEP 2144.05).
The plasticizing oil may be Wingtack 10 (col. 2 lines 25-29). Applicant’s specification discloses that Wingtack 10 is considered to be a liquid tackifier [0014] and therefore the Wingtack 10 taught by Trotter reads on the claimed liquid tackifier.  The tackifying resin may be used in combination with other tackifying resins (col. 3 lines 24-25).  The tackifying resin may be hydrocarbon tackifying resin having a softening point of about 100 °C which reads on the solid tackifier (col. 2 lines 43-51).  The other tackifying resin reads on the claimed second tackifier. 	
Trotter is silent regarding the viscosity of the composition at 200 °C.
Shenfield discloses a hot melt PSA composition (abstract). Shefield teaches adjusting the viscosity of the composition at its application temperature via the use of plasticizers in order to arrive at enhanced machinability (col. 10 lines 3-6).  
Trotter and Shenfield are both directed towards hot melt PSA composition. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the PSA of Trotter with the teachings of Shenfield by adjusting the viscosity of the adhesive composition through routine experimentation via the use of plasticizers so as arrive at desired level of machinability at it application temperature. Adjusting the viscosity of the adhesive composition of 
Regarding claims 4 and 5, Trotter teaches that the tackifying resin may be Wingtack 95 (col. 4 lines 60-63).  Cray Valley serves as evidence that Wingtack 95 has a viscosity of about 4,000 mPa·s (i.e. 4 Pa·s) at 140° C (page 6 – Table Labeled as “Typical Molten Viscosity of WINGTACK Resins”) which falls within the claimed range.
Regarding claim 7, the adhesive composition may additionally comprise a stabilizer (col. 5 lines 52-56). 
Regarding claim 10, the adhesive composition may comprise from about 1 to about  25 wt% of the plasticizing oil (col. 2 lines 39-42) and from about 1 to about 60 wt% of the tackifiers (col. 3 lines 26-30). Given that Trotter does not teach or suggest that significant amounts of any other components is required in the disclosed adhesive composition, the reference reasonably teaches an olefin copolymer content of from about 98 wt% to about 15 wt%. As such, the range of amounts of each of the components taught by modified Trotter overlap or encompass, and therefore render obvious, the claimed ranges of amounts of component (i)-(iii).

Claims 1, 3-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moeller et al., US 2011/0213067 (“Moeller”) in view of Shenfield and the webpage Eastman Tackifier Center: Resources for formulation archived online at https://web.archive.org/web/20150510141606/https://www.eastman.com
/Markets/Tackifier_Center/Adhesive_Examples/Hot_Melt_Packaging/Pages/Hot_Melt_Packaging.aspx on 27 March 2015 (“Eastman”)(copy provided herewith).
Regarding claim 1, Moeller discloses a hot melt PSA composition comprising an ethylene-based copolymer, at least one tackifying resin, a plasticizer, and a thermoplastic polymer [abstract, 0001, 0007-0012, 0022, 0032, claims 1 and 13]. Given the Moeller recites using at least one tackifying resin [0009] it would have been obvious to have utilized two or more of the disclosed tackifying resin. One of these two or more tackifying resin would have read on the claimed second tackifier.
Moeller teaches utilizing Regalite S1100 as the tackifier [0054, 0056, 0059, 0060, 0063]. Applicant specification discloses that Regalite S1100 is an exemplary solid plasticizer [0027 of specification as filed]. The Regalite S1100 reads on the claimed first solid tackifier. The thermoplastic polymer may be poly-1-butene [0032] which reads on the claimed butene-1 (co)polymer.
Moeller is silent regarding the composition comprising a liquid tackifier and having a viscosity of from 300 to 2,000 Pa·s at 200 °C.
Shenfield discloses a hot melt PSA composition (abstract).  Shefield teaches adjusting the viscosity of the composition at its application temperature via the use of plasticizers in order to arrive at enhanced machinability (col. 10 lines 3-6).  Eastman teaches that plasticizers in hot melt adhesives can be replaced successfully hydrocarbon resins (page 1).  Eastman specifically points to Piccotac 1020-E as a suitable hydrocarbon resin and discloses that the Piccotac exhibits improved flexibility due to its relatively low Tg (page 1).  Eastman also teaches that Piccotac 1020-E has a quite low volatility content which makes it perfectly suited for hot melt adhesive compositions and has a flash point which fits well within the current requirements for the production of hot melt adhesives (page 1).  Importantly, Eastman goes on to teach that if color and heat stability are of utmost importance it is advisable to utilized Regalite R1010 liquid hydrogenated hydrocarbon resin which offers comparable volatile content, flash point, Tg, softening point, and adhesive performance but exhibits improved superior color and heat stability when compared to Piccotac 1020-E (page 1).
Moeller and Shenfield are both directed towards hot melt PSA composition. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the PSA of Trotter with the teachings of Shenfield by adjusting the viscosity of the adhesive composition through routine experimentation via the use of plasticizers so as arrive at desired level of machinability at it application temperature. Adjusting the viscosity of the adhesive composition of Trotter through routine experimentation would have produced the same adhesive as that claimed in claim 1.
Moeller and Eastman are both directed towards hot melt adhesive compositions comprising a plasticizer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the hot melt adhesive composition of Moeller by utilizing the Regalite R1010 with the expectation of arriving at improved flexibility, superior color and heat stability. The Regalite R1010 in the resulting composition would have read on the liquid tackifier recited in claim 1.  
Regarding claims 3-5, while modified Moeller is silent regarding the viscosity of Regalite S1100 and Regalite R1010 it is noted that the both are used in Applicant’s working example composition 2. As such, in the absence of objective evidence to the 
Regarding claim 6, the ethylene-based copolymer reads on the claimed olefin (co)polymer.
 Regarding claim 7, Moeller teaches that the adhesive composition may additionally comprise an antioxidant [0025].
Regarding claim 10, Moeller teaches that the adhesive composition may comprise from 5 to 40wt% of the ethylene-based copolymer, from 10 to 65 wt% of the tackifying resin, and from 0 to 35 wt% of a plasticizer [0007-0011].  As such, modified Moeller teaches an adhesive composition comprising the claimed component in ranges of amounts which overlap or encompass, and therefore render obvious, the ranges of amounts recited in claim 10 (see MPEP 2144.05).

Claims 1, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Strelow et al., US 6,114,261 (“Strelow”)(newly cited) in view of Shenfield. Briddell et al., US 6,2974,324 (“Briddell”)(newly cited) is relied upon as an evidentiary reference for claims 1, 6, 7, 9, and 10.
Regarding claims 1, 6, and 7,
The polybutene-based polymer may be a butene-1 homopolymer (col. 6 lines 48-50) which reads on the butene-1 (co)polymer recited in claim 1.  The poly(α-olefin) copolymer reads on the further (co)polymer recited in claims 1 and 6.  The stabilizer reads on the additive recited in claim 1 and 7. 
The tackifier resin component may comprise two or more tackifying resins (col. 8 lines 1-4). One of the tackifying resin may be an aliphatic hydrocarbon resin having a softening point of from approximately 70 to approximately 125° C (col. 8 lines 17-20) which reads on the first solid tackifier recited in claim 1. The other tackifying resin(s) of the disclosed two or more tackifying resin reads on the claimed second tackifier. The plasticizer may be a liquid polybutene including Indopol H-100. Briddell serves as evidence that polybutenes, including Indopol H-100 function as tackifying agents in adhesive compositions (col. 5 lines 29-35).  As such, the liquid polybutene reads on the liquid tackifier recited in claim 1.  
Strelow is silent regarding the adhesive composition having a viscosity of from 300 to 2,000 Pa·s at 200 °C.
Shenfield discloses a hot melt PSA composition (abstract).  Shenfield teaches adjusting the viscosity of the composition at its application temperature via the use of plasticizers in order to arrive at enhanced machinability (col. 10 lines 3-6).  
Strelow and Shenfield are both directed towards hot melt adhesive compositions. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the PSA of Lakshmanan with the teachings of Strelow by adjusting the viscosity of the adhesive composition through routine experimentation via the use of plasticizers so as arrive at desired level of 
Regarding claim 9, modified Strelow is silent regarding the claimed adhesive property.  However, it is noted that Applicant’s specification is entirely silent regarding what features of the disclosed adhesive composition are required in order to arrive at the claimed adhesive property.  As such, the Examiner is left to presume that adhesive compositions which fall within the scope of claim 1 intrinsically exhibits the claimed adhesive property (see MPEP 2112V).  
Therefore, given that the adhesive composition of modified Strelow meets the limitation of claim 1, there is a reasonable expectation that it must also intrinsically meet the limitation of claim 9. In further support of the Examiner’s position, it is noted that the adhesive composition disclosed by Strelow encompasses embodiments in which the ranges of amounts of each component fall within, overlap, or encompass the ranges claimed. 
Regarding claim 10, the ranges of amounts of each of the components described above for claim 1 overlap or encompass, and therefore render obvious, the claimed ranges of amounts.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Moeller in view of Shenfield as applied to claim 1 above, and further in view of Peer, Jr., US 4,691,858 (“Peer”).
Regarding claims 12-14, as is described above, modified Moeller teaches an adhesive composition which meets the limitations of claim 1. Additionally, Moeller 
Modified Moeller is silent regarding using the adhesive as an adhesive between two substrates of a closing means.
Peer teaches a milk carton comprising a spout which can be opened or sealed (i.e. closed) via the application of the pressure at different places on the carton (abstract, col. 10 lines 40-49, Figs. 17-19). The carton, including the spout, is formed from a laminate material comprising paper core layer which is adhesively bonded on a plastic layer on each surface via a hot melt adhesive (col. 6 lines 32-63, Fig. 6).
Modified Moeller and Peer are both directed towards the use of hot melt adhesives to form containers. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the adhesive composition of modified Moeller to form the milk carton taught by Peer because the adhesive of Moeller is disclosed as being suitable for producing packaging.  The resulting carton would have had a reclosable spout which would have been formed from a laminate comprising an adhesive layer disposed between a plastic layer and a paper core layer would have read on the article of claim 12 as well as the packaging unit of claims 13 and 14.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-10 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of copending Application No. 16/411,434. Although the claims at issue are not identical, they are not patentably distinct from each other because the indicated claims of the copending application recite limitations which either read on or render obvious all of the limitations of above cited instantly pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

- US 2011/0135922 to Joseph et al. discloses an adhesive composition comprising a block copolymer component and a tackifier mixture wherein the tackifier mixture comprises a first and second solid tackifier and a third liquid tackifier [abstract, 0012, 0074-0076, Claim 1].

- US 2013/0202836 to Musacchi et al. discloses a reclosable pressure sensitive adhesive layer formed from a composition comprising a butene-1 (co)polymer and a solid tackifier [abstract, 0001, 0006, 0064].



Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, 9, 10, and 12-14 have been considered but are moot in light of the new grounds of rejection set forth above which were necessitated by the amendments made to claim 1.
On page 8 of the remarks Applicant requests that the double patenting rejection over copending application 16/411,434 be held in abeyance. However, it is noted that MPEP 804(I)(B)(1) states that a complete response to a nonstatutory double patenting rejection is either a reply by Applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office Action. Such a response is required even when the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LEE E SANDERSON/Primary Examiner, Art Unit 1782